 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   RODERICK WASHINGTON,                       Case No. 2:18-cv-06519-CBM (MAA)
12
                         Plaintiff,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14   CITY OF GLENDALE POLICE                    UNITED STATES MAGISTRATE
     DEPARTMENT et al.,                         JUDGE
15

16                       Defendants.
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file
18
     herein, and the Report and Recommendation of United States Magistrate Judge.
19
     Further, the time for filing objections has expired and no objections have been
20
     made. The Court accepts the findings and recommendations of the Magistrate
21
     Judge and adopts them as its own findings and conclusions.
22
           IT IS THEREFORE ORDERED that this lawsuit be dismissed without
23
     prejudice.
24
     DATED:
25

26
     SEPTEMBER 13, 2019                    ____________________________________
27
                                                 CONSUELO B. MARSHALL
28                                          UNITED STATES DISTRICT JUDGE
